 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NEVADA FLEET LLC,                                 No. 2:17-cv-01732-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER DENYING DEFENDANTS’ EX
                                                        PARTE REQUEST FOR A STATUS
14    FEDEX CORP., et al.,                              CONFERENCE
15                       Defendants.
16

17          Defendants FedEx Corporation and Federal Express Corporation (“Defendants”) ex parte

18   request a status conference to address scheduling mediation. (ECF No. 43 at 1.) Defendants note

19   all parties expressed an interest in mediation before the end of 2018 in their Joint Status Report,

20   but they have been unable to schedule mediation. (ECF No. 43 at 1) (citing ECF No. 32 at 8).

21   Further, Defendants state a status conference would help them resolve a discovery issue. (ECF

22   No. 43 at 1.) Defendants state that on October 29, 2018, Nevada Fleet LLC “issued numerous

23   subpoenas…requesting documents covering a ten-year period, even though the allegations in the

24   Amended Complaint focus on transactions taking place in 2017.” (ECF No. 43 at 1.) Defendants

25   note the discovery deadline in this matter is February 15, 2019. (ECF No. 43 at 1.)

26          The Court will not schedule a status conference at this time.

27          If the parties wish to attend the Eastern District’s Voluntary Dispute Resolution Program

28   (“VDRP”), they should complete and submit the VDRP Stipulation provided in the Civil New
                                                        1
 1   Case Documents, (ECF No. 4-2 at 1–2.). When a VDRP stipulation is docketed, the Court will

 2   refer the parties to VDRP which will facilitate both scheduling mediation and the mediation.

 3          Concerns related to the size and scope of discovery may be addressed with the magistrate

 4   judge assigned to this matter, Magistrate Judge Kendall J. Newman.

 5          If a party wishes to move for a change in litigation deadlines, the party should file a

 6   properly noticed motion.

 7          Finally, Defendants note “a fully-briefed and potentially fully-dispositive Motion for

 8   Judgment on the Pleadings that FedEx submitted in September 2018,” is pending before the

 9   Court. The parties can consent to the jurisdiction of a magistrate judge to conduct all further

10   proceedings. The Magistrate Judge’s availability may be more accommodating than this Court’s,

11   which must prioritize criminal and older civil cases. See An Important Letter to Congress from

12   the Judges of the Eastern District of California Regarding Our Caseload Crisis (June 19, 2018),

13   http://www.caed.uscourts.gov/CAEDnew/index.cfm/news/important-letter-re-caseload-crisis/.

14   The consent form is available in the parties’ Civil New Case Documents, (ECF No. 4-1 at 1–2).

15

16   Dated: December 10, 2018

17

18

19
                                       Troy L. Nunley
20                                     United States District Judge
21

22

23

24

25

26
27

28
                                                       2
